Exhibit 10.10

SCHLUMBERGER 2010 STOCK INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT FOR FRANCE

(“FRENCH QUALIFIED INCENTIVE STOCK OPTIONS”)

SCHLUMBERGER LIMITED, a Curacao corporation (the “Company”), hereby grants to
you an incentive stock option (the “ISO”) to purchase Common Stock of the
Company, par value $0.01 per share, as more fully described below. The date of
grant of this ISO (the “Grant Date”), the ISO exercise price and the number of
shares subject to this ISO (collectively, the “Option Shares”) are set forth in
an award notice that has been previously delivered to you. Your ISO is subject
to all the terms and conditions of the Schlumberger 2010 Omnibus Stock Incentive
Plan (the “Plan”) and the Schlumberger 2010 Omnibus Stock Incentive Plan for
Employees in France (the “French Plan”) as in effect on the date hereof and this
Agreement. Your ISO is intended to constitute an “incentive stock option” under
Section 422 of the U.S. Internal Revenue Code of 1986 (the “Code”) and the
Treasury Regulations promulgated thereunder. The meaning of the term “non
qualified” in this agreement is only with reference to the applicable
regulations of the U.S. Internal Revenue Code and has no bearing with respect to
the French tax and social security regulations. It is intended that stock
options granted under the French Plan shall qualify for the specific tax and
social security treatment applicable to Stock-Options granted under Articles L.
225-177 to L. 225-186 of the French Commercial Code, as subsequently amended,
and in accordance with the relevant provisions set forth by French tax law and
the French tax administration.

Except as set forth below, this ISO expires on the nine year and six month
anniversary of the Grant Date (the “Expiration Date”).

The date on which your ISO will become exercisable is as follows:

 

DATE    OPTION SHARES  

1st Anniversary of Grant Date

     20 % 

2nd Anniversary of Grant Date

     20 % 

3rd Anniversary of Grant Date

     20 % 

4th Anniversary of Grant Date

     20 % 

5th Anniversary of Grant Date

     20 % 

In keeping with the Company’s general policy, the terms of this Agreement,
including the vesting schedule, are put in place in certain countries to
accommodate local regulations. The vesting schedule above, and therefore your
ability to exercise your ISO at certain times and certain other terms of the ISO
may change if you move from one country to another.

This ISO may be exercised only by delivering to the Company a written notice (or
an electronic notice in the manner specified by the Compensation Committee (the
“Committee”)) specifying the number of shares you wish to purchase. The
Committee, authorized by the Company to administer the Plan, hereby notifies you
that the ISO price may be paid, subject to such rules and procedures as the
Committee may prescribe from time to time in cash, certified check or by wire
transfer.

To assist you in the acquisition of shares pursuant to the exercise of this ISO,
the Committee in its sole discretion has authorized the extension of an option
financing program coordinated with a third party as posted on the stock options
department website. The terms and procedures of this program or any such program
that the Committee may authorize in the future will be communicated to you.



--------------------------------------------------------------------------------

This ISO will expire earlier than the date set forth above if you terminate
employment with the Company and its Subsidiaries (as defined in the Plan). If
you terminate employment with consent of the Company or a Subsidiary, as
applicable, any exercise of this ISO must be made within three (3) months of
termination of employment (or expiration date, if earlier) and then only to the
extent the ISO was exercisable upon termination, unless you “retire” or become
“disabled” (as defined below), or terminate employment due to death.

If your employment with the Company and its Subsidiaries is terminated due to
retirement, your ISO shall be exercisable at any time during the period of sixty
(60) months after such termination or the remainder of the term of the ISO,
whichever is less (the “Retirement Exercise Period”), provided that such option
may be exercised after such termination and before expiration only to the extent
that it is exercisable on the date of such termination. For purposes of this
Agreement, “retirement” shall mean termination of the grantee’s employment with
the Company and all Subsidiaries at or after (i) age 55 or (ii) age 50 and
completion of at least 10 years of service with the Company and all affiliates.
As more fully described in the Prospectus related to the Plan, if you exercise
your option more than three (3) months following your retirement, your Option
Shares will be treated as attributable to the exercise of a non-qualified stock
option for U.S. tax purposes.

If your employment with the Company is terminated due to disability or death,
your ISO shall automatically become fully vested and exercisable. If your
employment with the Company is terminated due to disability, you may exercise
the outstanding Stock Option at any time during the period of sixty (60) months
after such termination or the remainder of the term of the ISO, whichever is
less (the “Disability Exercise Period”). If your employment with the Company is
terminated due to death, you may exercise the outstanding Stock Option at any
time during the period of six (6) months after such termination. For purposes of
this Agreement, “disability” shall mean such disability (whether through
physical or mental impairment) which totally and permanently incapacitates you
from any gainful employment in any field which you are suited by education,
training, or experience, as determined by the Committee in its sole and absolute
discretion. As more fully described in the Prospectus related to the Plan, if
you exercise your option more than twelve (12) months after you terminate
employment due to disability, your Option Shares will be treated as attributable
to the exercise of a non-qualified stock option for U.S. tax purposes.

In the event that you die while employed or during the Retirement Exercise
Period or the Disability Exercise Period, your ISO may be exercised by the
person or persons entitled thereto under your will or the laws of descent and
distribution to the extent exercisable by you on the date of your death and to
the extent the term of the ISO has not expired within such Retirement Exercise
Period or Disability Exercise Period.

If termination of your employment with the Company and its Subsidiaries is
because of breach of your employment contract or your misconduct, this ISO will
immediately expire and terminate. Termination of your employment without consent
of the Company or a Subsidiary, as applicable, will cause your ISO to expire
immediately.

This ISO may be forfeited, and any exercise you have made of this ISO may be
rescinded, as further described below, if you engage in certain “detrimental
activity” as defined below. Specifically, if you engage in detrimental activity
while employed with the Company or its Subsidiaries or within one year following
termination of employment for any reason other than



--------------------------------------------------------------------------------

retirement or disability, this ISO will immediately expire and terminate and the
Committee may rescind any exercise that you made under this option within six
months preceding or three months following your termination. If you engage in
detrimental activity while employed with the Company or its Subsidiaries or
within five years following termination of employment by reason of retirement or
disability, this ISO will immediately expire and terminate and the Committee may
rescind any exercise that you made under this option within the period beginning
six months prior to your termination by retirement or disability and ending on
the expiration of your Retirement Exercise Period or Disability Exercise Period.
In the event that any option exercise is rescinded by the Committee as described
above, you will be obligated to pay the Company within 10 days following written
demand an amount equal to the spread on the shares with respect to which the
rescinded exercise applied. (The “spread” for this purpose is the difference
between the aggregate exercise price and aggregate fair market value of the
shares as to which you exercised your option, with fair market value determined
as of the exercise date.) For purposes of this Agreement, “detrimental activity”
means activity that is determined by the Committee in its sole and absolute
discretion to be detrimental to the interests of the Company or any of its
Subsidiaries, including but not limited to situations where a grantee: (1)
divulges trade secrets, proprietary data or other confidential information
relating to the Company or to the business of the Company and any Subsidiaries,
(2) enters into employment with a competitor under circumstances suggesting that
such grantee will be using unique or special knowledge gained as a Company
employee or Subsidiary employee to compete with the Company or its Subsidiaries,
(3) uses information obtained during the course of his or her employment or
prior employment for his or her own purposes, such as for the solicitation of
business, (4) is determined to have engaged (whether or not prior to
termination) in either gross misconduct or criminal activity harmful to the
Company or a Subsidiary, or (5) takes any action that harms the business
interests, reputation, or goodwill of the Company or its Subsidiaries. The
Committee may delegate its authority to determine whether a holder has engaged
in “detrimental activity” to an officer of the Company or to a subcommittee of
the Committee.

As contemplated by the Plan, you may not exercise your ISO or any portion
thereof, and no obligation exists to issue or release shares of stock or accept
an exercise of this ISO, if the issuance or release of shares or the acceptance
of the ISO exercise by the Company or a Subsidiary constitutes a violation of
any governmental law or regulation.

This ISO is not transferable or assignable except by will or laws of descent and
distribution and then only to the extent exercisable at death. Any exercise of
this ISO after your death must be made by the person or persons entitled to make
such exercise under your will or by the laws of descent and distribution before
expiration of the ISO.

The grant of this ISO is subject to the terms of the Plan, which is
discretionary in nature, the French Plan and the terms of this Agreement. The
grant of this ISO is a one-time benefit, and does not create any contractual or
other right to receive future grants of options, or benefits in lieu of options.
All determinations with respect to any such future grants, including, but not
limited to, the times when options shall be granted, the number of shares
subject to each option, the option price, and the time or times when each option
shall be exercisable, will be at the sole discretion of the Committee. Your
participation in the Plan is voluntary. The value of this ISO is an
extraordinary item of compensation which is outside the scope of your oral,
written or implied employment contract, if any. This ISO is not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments. The vesting of this ISO ceases upon
termination of employment for any reason except as may otherwise be explicitly
provided in this Agreement.



--------------------------------------------------------------------------------

You (i) authorize the Committee, the Company and the employer entity, and any
agent of the Committee administering the Plan or providing Plan recordkeeping
services, to disclose to the Committee, the Company or any of its affiliates
such information and data as the Committee or the Company shall request in order
to facilitate the grant of options and the administration of the Plan; (ii)
waive any data privacy rights you may have with respect to such information; and
(iii) authorize the Company and any such agent to store and transmit such
information in electronic form.

If you do not wish to accept this Option Agreement, please return this Option
Agreement to the Stock Department or notify the Stock Department.

The Plan and prospectus are both available on-line at www.myshares.slb.com. A
paper copy of the Plan and/or prospectus may be obtained by contacting the Stock
Department, Schlumberger Limited, 5599 San Felipe, 17th Floor, Houston, Texas
77056.

 

SCHLUMBERGER LIMITED By       Paal Kibsgaard